 


110 HRES 1513 EH: 
U.S. House of Representatives
2008-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1513 
In the House of Representatives, U. S.,

September 27, 2008
 
RESOLUTION 
 
 
 
That a revised edition of the Rules and Manual of the House of Representatives for the One Hundred Eleventh Congress be printed as a House document, and that three thousand additional copies shall be printed and bound for the use of the House of Representatives, of which nine hundred copies shall be bound in leather with thumb index and delivered as may be directed by the Parliamentarian of the House. 
 
Lorraine C. Miller,Clerk.
